Ltjmpkin, J.
1. The evidence authorized the verdict, and there was no error in overruling the motion for a new trial.
2. Grounds of a motion for a new trial complaining of the admission and rejection of evidence, which are incomplete in themselves and do not set out either in full or in substance the evidence with reference to the admissibility of which the rulings were made, and which are so indefinite in character that this court can not ascertain with certainty what such evidence or proposed evidence was, or whether the points made in regard to it have any merit in them, furnish no reason for a reversal of the judgment.

igment affirmed.


All the Justices concur.